Citation Nr: 0018084	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  93-11 668	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
July 1987 decision of the Board of Veterans' Appeals (Board) 
which denied entitlement to a total disability evaluation due 
to individual unemployability (TDIU).

2.  Whether clear and unmistakable error was committed in a 
May 1988 decision of the Board that denied TDIU.

3.  Whether clear and unmistakable error was committed in a 
March 1989 decision of the Board that denied TDIU.


REPRESENTATION

Moving Party Represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from February 1944 to January 
1946.  This matter arises as an exercise of the Board's 
original jurisdiction pursuant to 38 U.S.C.A. § 7111 (West 
Supp. 2000) and 38 C.F.R. Part 20, Subpart O (1999) pursuant 
to the veteran's motion alleging CUE in the July 1987, May 
1988 and March 1989 Board decisions which denied TDIU 
resulting from his service-connected disabilities.

By decision of July 1995, the Board denied an effective date 
prior to January 5, 1990, for the grant of TDIU.  It was also 
determined that the veteran's claims of CUE in the above 
noted Board decisions were without legal merit, inasmuch as 
Board decisions were not, as a matter of law, subject to a 
claim of CUE under 38 C.F.R. § 3.105(a).  See Smith v. Brown, 
35 F. 3d 1516 (Fed. Cir. 1994); Duran v. Brown, 7 Vet. App. 
216 (1994).

The veteran appealed the July 1995 Board decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 
1999) (hereinafter, the "Court").  On November 21, 1997, 
during the pendency of this appeal, the U.S. Congress enacted 
Public Law No. 105-111, 111 Stat. 2271, with amendments 
codified at 38 U.S.C.A. § 7111, which permits challenges to 
Board decisions on the grounds of CUE and apply to claims 
pending on that date.  See VAOPGCPREC 1-98.

This case is currently before the Board pursuant to a 
February 1999 Order of the Court, wherein, the July 1995 
Board decision which denied an earlier effective date for 
TDIU was affirmed.  The Board's decision, however, denying 
the veteran's claims of CUE was vacated and remanded to the 
Board for readjudication.  It was determined by the Court 
that readjudication of the veteran's claims regarding CUE in 
the Board's decisions of the late 1980s should be effected 
under the new law codified at 38 U.S.C.A. § 7111.

The Board's Rules of Practice were amended to implement the 
new law, and the final rules pertaining to revision of the 
Board's decisions on the grounds of CUE were published in the 
Federal Register in January 1999 and became effective on 
February 12, 1999.  38 C.F.R. Part 20, Subpart O (1999).  The 
Court specifically cited these new regulations in its 
decision.


FINDINGS OF FACT

1.  By decisions of July 1987, May 1988 and March 1989, the 
Board denied the veteran's claims of entitlement to TDIU.

2.  The veteran has not alleged any error in the Board 
decisions in terms that explain why the result of that 
decision would have been manifestly different but for the 
alleged error.  

3.  The correct facts, as they were known at the time, were 
before the Board and the statutory or regulatory provisions 
extant at the time were correctly applied.


CONCLUSION OF LAW

The veteran's motion fails to allege, with the requisite 
specificity, a claim of CUE in the July 1987, May 1988 and 
March 1989 Board decisions.  38 U.S.C.A. §§ 5107, 7105, 7111 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104, 3.105(a), 
20.1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.

The Board issued a decision on July 20, 1987, that denied 
TDIU.  The Board reported that the doctrine of reasonable 
doubt had been considered, but the facts did not give rise to 
such doubt.  The veteran's claim for TDIU was therefore 
denied. 

In August 1987, the veteran requested that the Board 
reconsider its July 1987 denial.  He claimed that the Board 
had not fully considered all the medical evidence of record 
and had inappropriately applied the doctrine of reasonable 
doubt when it considered his level of formal education.  He 
claimed that he could no longer work as a research analyst 
due to his service-connected disabilities. 

The Board's reconsideration decision was issued in May 1988.  
It was the conclusion of the expanded Board panel that the 
decision of July 1987 had been well supported by the evidence 
of record and did not contain error.

Finally, the Board issued a decision in March 1989 that 
denied the veteran's claim for TDIU.  The Board found that 
his service-connected disabilities, standing alone, did not 
preclude him from some type of substantially gainful 
employment.  It was further determined that the evidence of 
record did not give rise to any reasonable doubt on this 
issue.  Therefore, the veteran's claim for TDIU was denied.

In a letter of April 1989, the veteran requested that the 
Board reconsider its decision of March 1989.  He argued that 
it was his service-connected disorders that were his primary 
reason for discontinuing his employment.  The veteran 
contended that the private neurologist's opinion on his 
inability to work was solely based on the symptoms from his 
service-connected low back disability.  Finally, he argued 
that the Board decision of March 1989 had failed to properly 
apply the principle of reasonable doubt found at 38 C.F.R. 
§ 3.102 and § 4.3.  The Chairman of the Board sent a letter 
to the veteran in August 1989.  The veteran was informed that 
a review of the Board's decision of March 1989 had revealed 
no obvious error.  It was found that, although the veteran 
had significant service-connected disabilities, he also had 
nonservice-connected disabilities that had contributed to his 
overall degree of disability.  As the law prohibited the 
award of TDIU if not solely due to service-connected 
disabilities, the March 1989 determination was consistent 
with the evidence and applicable law.  

In August 1992, the RO granted TDIU.

Analysis

Until recently, a claimant was precluded from collaterally 
attacking a prior final Board decision by alleging CUE in a 
rating decision that was subsumed in that decision.  Smith v. 
Brown, 35 F.3d 1516 (Fed. Cir. 1994).  

However, effective on November 21, 1997, the provisions of 
Pub. L. No. 105-111, 111 Stat. 2271 (codified at 38 U.S.C.A. 
§ 7111 (West Supp. 1999)) permit challenges to decisions of 
the Board on the grounds of CUE.  Final regulations amending 
the Rules of Practice before the Board were promulgated and 
became effective on February 12, 1999, providing for 
procedures to challenge prior Board decisions on the basis of 
clear and unmistakable error.  64 Fed. Reg. 2134-2141 (1999).  

It is apparent, however, that Congress, in creating § 7111, 
intended VA to follow the established case law defining CUE.  
64 Fed. Reg. 2134, 2137 (1999).  This case law is found 
primarily in the precedent opinions of the Court.  CUE is 
defined in Rule 1403(a) of the Rules of Practice (codified at 
38 C.F.R. § 20.1403(a)) as "the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error."  See Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).  

The review for CUE in a prior Board decision must be based on 
the record and the law as it existed when that decision was 
made.  64 Fed. Reg. 2134, 2139 (1999) (codified at 38 C.F.R. 
§ 20.1403(b)); see Russell v. Principi, 3 Vet. App. 310, 314 
(1992).  

In Russell, the Court propounded a three-pronged test for 
determining when there is CUE present in a prior decision.  
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. 
App. at 313-14.  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo, 
the Court stated:

CUE is a very specific and rare kind of 
"error."  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. . . .  If a claimant-
appellant wishes to reasonably raise CUE 
there must be some degree of specificity 
as to what the alleged error is and, 
unless it is the kind of error . . . 
that, if true, would be CUE on its face, 
persuasive reasons must be given as to 
why the result would have been 
manifestly different but for the alleged 
error.  It must be remembered that there 
is a presumption of validity to 
otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.  

Fugo v. Brown, 6 Vet. App. at 43-44 (emphases in original).  
Thus, as a threshold matter, a claimant must plead CUE with 
sufficient particularity.  Only if this threshold requirement 
is met does the Board have any obligation to address the 
merits of the CUE claim.  See Phillips v. Brown, 10 Vet. 
App. 25 (1997) (distinguishing denial of CUE due to pleading 
deficiency and denial of CUE on merits); Luallen v. Brown, 
8 Vet. App. 92 (1995).  

The Court also held in Fugo that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  Fugo v. Brown, 6 Vet. App. at 44.  
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any 
other general, nonspecific claim of error cannot constitute a 
valid claim of clear and unmistakable error.  Id.  

The veteran has submitted written statements in support of 
his claims for CUE in January 1990, September 1992, December 
1992, August 1995 and June 1996.  He has repeatedly claimed 
that the Board decisions of the late 1980's that denied TDIU 
had committed CUE.  It was alleged that either the Board had 
failed to apply, or inappropriately applied, the principle of 
reasonable doubt contained in 38 C.F.R. §§ 3.102, 4.3.  The 
veteran also argued that the Board had erroneously found the 
preponderance of the evidence against his claim, when in fact 
the preponderance of the evidence supported this claim.  
Specifically, he argued that the multiple opinions of the 
private neurologist finding that he was incapable of any type 
of employment due to his service-connected low back 
disability had not been refuted by any other medical opinion 
of record.  

The crux of the veteran's contention is that the Board did 
not give enough weight to his private neurologist's opinion.  
As noted, however, such allegations can never rise to the 
stringent definition of clear and unmistakable error.  Fugo 
v. Brown, 6 Vet. App. at 44.  

The veteran has made no allegations to the effect that the 
correct facts, as they were known at the time, were not 
before the Board or that the statutory or regulatory 
provisions extant at the time were incorrectly applied.  See 
Russell v. Principi, 3 Vet. App. at 313.  Absent such an 
allegation, the veteran's "motion" has framed the issue of 
CUE with insufficient specificity.  

Because the veteran's motion fails to allege CUE with the 
requisite specificity, there is no requirement that the Board 
address the merits of the issue.  64 Fed. Reg. at 2139 (1999) 
(codified at 38 C.F.R. §  20.1404); see Fugo v. Brown, 6 Vet. 
App. 40, 45 (1993).  Accordingly, the motion must be denied 
due to the absence of legal merit.  64 Fed. Reg. at 2139 
(1999) (codified at 38 C.F.R. §  20.1404(b)); see Rivers v. 
Gober, 10 Vet. App. 469, 472-73 (1997); Luallen v. Brown, 
8 Vet. App. at 96 (1995).  


ORDER

The veteran's motion to revise or reverse the July 1987, May 
1988 and March 1989 decisions of the Board, which denied the 
veteran's claims of TDIU, is insufficiently specific; 
therefore, his motion is denied.  



		
	JAMES L. MARCH
Acting Member, Board of Veterans' Appeals


 


